DETAILED ACTION
Application 16/645452, “A STACK OF INTERMEDIATE TEMPERATURE, METAL-SUPPORTED, SOLID OXIDE FUEL CELL UNITS”, is the national stage entry of a PCT application filed on 9/11/18 and claims priority from a foreign application filed on 9/12/17. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 8/18/21.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 12-20 and 22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 describes a gasket comprising at least one fuel port for fuel passage and two bolt holes for bolts.
However, claim 12 does not specify that fuel and bolt are elements of a solid oxide fuel cell stack.  Therefore, the structure required for a “fuel port for fuel passage” 
Additionally, since the claim does apparently mention elements of a solid oxide fuel cell stack, but does not mention a solid oxide fuel cell stack, it is unclear whether applicant regards the claimed invention as including any gasket having holes and slots broadly readable on those claimed, or if the invention is regarded by applicant as a gasket specifically designed for use with solid oxide fuel cells given the implication by reference to the bolts and fuel passage.  Since the subject matter which applicant regards as the invention is unclear, the claim as worded is indefinite.
Since multiple interpretations are possible, the broadest reasonable interpretation has been applied in the art rejections below.

In the event that applicant does intend to claim a gasket for a solid oxide fuel cell stack (such as for the fuel cell of claim 1), the following suggested language or the like would clarify the scope of the subject matter applicant regards as the invention:
12. (Currently Amended)  A gasket for a solid oxide fuel cell stack configured to flow fuel therein and comprising bolts for compression of the stack, 
the gasket comprising at least one fuel port for fuel passage and two bolt holes for passing the bolts of the solid oxide fuel cell stack there through, wherein the fuel port for fuel passage has a full perimeter wall whereas the two bolt holes have a perimeter wall having a shape generally corresponding to the cross sectional shape of the bolts of the solid oxide fuel cell stack and have slots within their perimeter wall, breaking their periphery, the slots extending from the perimeter wall to the outer wall of the gasket, the two bolt holes thus being vented.

Claims 14 lacks proper antecedent basis.  Claim 14 describes “a pair of fuel ports at either end of the gasket”, but base claim 12 has not previously established that the gasket has two ends.  The gasket as worded could be circular or another shape lacking definitive ends and therefore no have “either end of the gasket”.  

Claim 17 lacks proper antecedent basis for referring to “the arm”, which is not previously referred to in base claim 14.  Moreover, claim 17 does not provide a direction of orientation to give meaning to the term “inward”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simpson (USP 7531262).
Regarding claim 12, Simpson teaches a gasket (Figure 12) comprising at least one fuel port (e.g. items 44, 42 or 48) for fuel passage and two bolt holes (e.g. items 47) for bolts, wherein the fuel port for fuel passage has a full perimeter wall (see item 44) whereas the two bolt holes have periphery-breaking slots within their perimeter wall (see item 47), the slots extending from the perimeter wall to the outer wall of the gasket (see items 47), the two bolt holes thus being vented (the items 47 provide an open path to an atmosphere and are thus vented).
Claim 12 further requires that the fuel port is “for fuel passage” and the bolt holes are “for bolts”; however, the nature of the fuel passage and the bolts are not specified in the claims.  Moreover, it would be improper for the Office to read limitations of the specification regarding a fuel passage and the bolts into the claims without express basis to do so (MPEP 2111).  In this case claim 12 as worded does not specify that these components must be components of a functional solid oxide fuel cell.  Therefore, the size, alignment and positioning of the bolts and the nature of the fuel cell passage are unspecified as to the scope of claim 12.  Arbitrary bolts could be passed through the holes 47 of Simpson and fuel could function as ports to provide passage of a fuel; therefore claim 12 is anticipated by Simpson.


Regarding claim 13, Simpson remains as applied to claim 12.  Simpson further teaches wherein the at least one fuel port for fuel passage is a central fuel port for fuel 

Regarding claim 14, Simpson remains as applied to claim 12.  Simpson further teaches wherein the at least one fuel port for fuel passage is a pair of fuel ports at either end of the gasket (see plural items 44/45).

Regarding claim 15, Simpson remains as applied to claim 14.  Simpson further teaches wherein the two ends of the gasket are spaced apart by an arm that is thinner than the ends of the gasket (Figure 12 illustrates a gasket having 8 thin central arms which space apart opposite ends of the gasket).

Regarding claim 16, Simpson remains as applied to claim 14.  Simpson further teaches wherein the two bolt holes are located on respective ends of the gasket (see items 47).

Regarding claim 17, Simpson remains as applied to claim 14.  Simpson further teaches wherein the two bolt holes are located inward of the pair of fuel ports for fuel passage on the ends of the arm (compare items 44 and 47 of Figure 12).

Regarding claim 18, Simpson remains as applied to claim 12.  Simpson further teaches wherein the at least one fuel port for fuel passage is generally square or rectangular (see item 44).

Regarding claim 19, Simpson remains as applied to claim 12.  Simpson further teaches wherein the slots of the bolt holes extend parallel to one another (the items 47 of Figure 12 extend horizontally relative to the illustration label).

Regarding claim 20, Simpson remains as applied to claim 12.  Simpson further teaches wherein the slots of the bolt holes both extend along a straight line extending between the two bolt holes (the lower items 47 of Figure 12 relative to the illustration label extend along a straight line).

Regarding claim 22, Simpson remains as applied to claim 12.  Simpson further teaches wherein the bolt holes are generally circular and the slots of the bolt holes both extend along a straight line extending between the centres of the two generally circular bolt holes (The items 47 are defined by a circular hemisphere having a slot extending therefrom. Therefore, the lower items 47 are generally circular and have slots extending in the direction connecting their centers).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1, 9, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of AAPA (Applicant Admitted Prior Art  -taken from Figures 1, 2 and 6 and paragraph [0002-0020] of instant application), Tsuga (US 2016/0056492) and Suh (US 2006/0292428).
Regarding claim 1, 9, 10 and 11, AAPA teaches (Figure 1 and 2) a stack of intermediate temperature metal supported, solid oxide fuel cell units arranged in a stack (Figure 1), 
wherein each fuel cell unit comprises a metal support substrate (item 12) with electrochemically active layers (item 14), a spacer (item 22) and an interconnect (item 30), 
wherein the metal support substrate, the spacer and the interconnect have bolt holes (items 34c, 34b, 34a, respectively) for compression bolts (items 2) of the stack, at least one fuel inlet port and at least one fuel outlet port for fuel entry and exit into and out of the cell unit (items 33a-c and 32a-c), and at least one air outlet (items 17a-c), and
wherein bolt voids are formed within the stack by the alignment of the respective bolt holes for the compression bolts in the stack and a further void by the alignment of the respective air outlets (paragraph [0015]).

AAPA does not appear to teach wherein the bolt voids for the compression bolts each contain air, and are vented, either to the environment surrounding the stack or into an air outlet, to prevent buildup of moisture, leaked or diffused hydrogen, or leaked ions, 
In the fuel cell art, Tsuga teaches a fuel cell stack comprising bolt voids (e.g. Figure 2 item 33) configured to contain air and be vented to the environment or an air outlet (see “O(OUT)” at Figure 2), the venting being provided in the bolt holes of any of the metal support substrate, the spacer and the interconnect (see Figure 2).  Tsuga further teaches that by utilizing the bolt voids [and also bolts] as gas passages, the overall size of the fuel cell can be reduced (paragraph [0018]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to provide vented bolt voids for the benefit of reducing size of the fuel cell stack as taught by Tsuga.  The requirement that the venting is “prevent buildup of moisture, leaked or diffused hydrogen, or leaked ions” is a statement of intended function of a positively claimed structure which is the same as that disclosed in the prior art.  The function does not imply any structure other than that taught by the cited art and is therefore found to be insufficient to distinguish the claimed invention from the prior art.  

Claim 1 further includes an optional limitation corresponding to the case where gaskets are located between neighbouring cell units in the stack.
Although the AAPA embodiment includes gaskets (e.g. Figure 1 items 38), the use of gaskets was known as optional in the fuel cell art at the time of invention.  For example, Suh teaches that the use of gaskets is optional and that if leak prevention is 
Thus, it would have been obvious to a person having ordinary skill in the art to omit the gaskets taught by AAPA, meaning that the optional limitation of claim 1 for instances where a gasket is utilized may be omitted.  

Regarding claims 9-11, AAPA, Tsuga and Suh remain as applied to claim 1.  Tsuga Figure 2 illustrates the vent of bolt void, formed by communication of bolt holes, venting to the environment via an air outlet.  Thus, the limitations of claims 10 and 11 are obvious in view of the combined embodiment including Tsuga for the same reasons as given in the rejection of claim 1.


Allowable Subject Matter
Claims 2 and 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indication of allowable subject matter: 
Regarding dependent claim 2, the closest prior art includes Leah (WO 2015/136295; US 2016/0380298; which forms the basis of the AAPA cited in the rejection), Tsuga (US 2016/0056492) and Suh (US 2006/0292428) which are relevant to the claimed invention as described in the rejection of claim 1.  As described, the cited 
However, claim 1 further includes a conditional limitation which is only activated in the case where gaskets are located between neighbouring cell units in the stack, and claim 2 further requires such gaskets having a) at least one fuel port aligning with either a fuel outlet chimney or a fuel inlet chimney in the cell units located either side thereof, and b) at least one bolt hole aligning with bolt holes for the compression bolt in the cell units either side thereof.  These features are not taught by the above cited closest prior art and no other closer prior art has been found through the search which cures this deficiency with respect to claim 2.  Therefore, claims 2 and 4-8 are found to present allowable embodiments, which are presently objected to for being dependent on rejected claim 1.  

	
	
Claims 12-20 and 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claims 12-20 and 22, the closest prior art includes Leah (WO 2015/136295; US 2016/0380298; which forms the basis of the AAPA cited in the rejection of claim 1) and Simpson (USP 7531262).  

However, claim 12 is currently rejected under 35 U.S.C. 112(b) because the structure and meaning set forth by the “bolt holes for bolts” and “fuel port for fuel passage” is unclear, considering that the bolt and fuel are only ambiguously characterized in claim 12 and not necessarily associated with corresponding structure of an SOFC.  


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Leah (WO 2015/136295; US 2016/0380298) provides the basis of the AAPA cited in the rejection.
Seluck (US 2009/0226786) teaches fuel cell gasket structure.
Yoon (US 2019/0252692) teaches a venting gasket for an SOFC.
Day (US 2012/0107714) teaches gasket structures having openings with slits (Figure 7,8) but don’t vent to atmosphere and aren’t vents in bolt holes.
Udagawa (USP 5853175) teaches (Figure 1) an automobile gasket having holes having slits disposed therein


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723